W DN

oO SY DD OH a

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00297-LRH-CLB Document 16 Filed 11/20/19 Page 1 of 3

L

J. D. Sullivan, Esq., NV Bar No. 5516
Gene M. Kaufinann, Bsq., NV Bar No, 6704 —— EnrereD — EON
ullivan Law — 1 PARTIE

A Professional Corporation COUNSELIPARTIES OF RECORD
1625 Highway 88, Suite 40]
Minden, Nevada 89423 NOV 2 § 2019
Telephone: (775) 782-6915
Facsimile: (775) 782-3439

 

 

 

 

 

Vio ete Wy aN eee

William R. Ginn, Esq., NV Bar No. 6989 . DEPUTY
Patrick R, Leverty, Esq., NV Bar No. 8840 BY. _
Leverty & Associates Law Chtd.

832 Willow Street

Reno, Nevada 89502

Telephone: (775) 322-6636

Facsimile: (775) 322-3953

Attorneys for GLENNA KOHLER

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ORDER
PROPERTY & CASUALTY IN SURANCE Case No.: 3:19-cv-00297-LRH-CBC
COMPANY OF HARTF ORD,
CASE MANAGEMENT REPORT
Plaintiff,

vs.

GLENNA KOHLER,

Defendant.

GLENNA KOHLER;
Counterclaimant,
Vs.

PROPERTY & CASUALTY INSURANCE
COMPANY OF HARTFORD,

Counterdefendant.
/
Pursuant to the Court’s 10/ 16/2019, Minute Order in Chambers, Document Number 12,

the parties hereby provide the requested Case Management Report.

 
W DN

Oo ss HN NO a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00297-LRH-CLB Document 16 Filed 11/20/19 Page 2 of 3

On November 15, 2019, a mediation was conducted with the Honorable Jerry Carr

Whitehead, at which time the parties reached an agreement to settle. Within the next 45 days, the

parties anticipate a formal settlement agreement will have been completed and a stipulation to

dismiss will be filed.

In view of the tentative settlement, the parties jointly request that the case management

conference originally set for 11/ 19/2019, and rescheduled for 12/5/2019 be vacated.

ARMSTRONG TEASDALE LLP
By: /s/Michelle D. Alarie

KEVIN R. STOLWORTHY, ESQ. (#2798)
MICHELLE D. ALARIE, ESQ. (#1 1894)
3770 Howard Hughes Parkway, Suite 200
Las Vegas, Nevada 89169

Telephone: 702.678.5070

Facsimile: 702.878.9995
kstolworthy@armstrongteasdale.com
malarie@armstrongteasdale.com

Attorneys for Plaintiff/Counter-defendant
Property and Casualty Insurance Company
of Hartford

SULLIVAN LAW, P.C.
By: /s/_Gene M. Kaufmann

J.D. SULLIVAN, ESQ. (#5516)

GENE M. KAUFMANN, ESQ. (#6704)
1625 Highway 88, Suite 401

Minden, Nevada 89423

Telephone: 775.782.6915

Facsimile: 775.782.3439
jd@mindenlaw.com
gene@mindenlaw.com

VERNON E. LEVERTY, ESQ. (#1266)
WILLIAM R. GINN, ESQ. (#6989)
PATRICK R. LEVERTY, ESQ, (#8840)

LEVERTY & ASSOCIATES LAW CHTD.

832 Willow Street

Reno, Nevada 89502
Telephone: 775.322.663 6
Facsimile: 775.322.3953

Attorneys for Defendant/Counter-claimant
Glenna Kohler

ORDER
IT IS SO ORDERED.

 

ee STATES MAGISTRATE JUDGE

DATE: (f / Lhe Ze aC 4

 
